DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Action is in response to the Application filed04/16/2021.
The status of the Claims is as follows:
Claims 1-33 are pending and have been examined. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/16/2021, 05/25/2021, 06/25/2021, 09/15/2021, 10/06/2021, 10/29/2021, 01/24/2022, 04/11/2022, and 05/26/2022 was filed after the mailing date of the Application on 04/16/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 1 recites: 
“…  the generated surface model identifies a top surface topography comprising a plurality of elevations for the load;…”
Claim 2 recites: 
“The method of claim 1, wherein the generated surface model identifies a top surface topography comprising a plurality of elevations for the load.”

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 13-16, 20, 22-25, and 27-33 are rejected under 35 U.S.C. 102(a)(2) as being Anticipated by Lancaster et al. (US 20110131927; Lancaster).

Regarding Claim 1 Lancaster discloses  a method of controlling a load wrapping apparatus (100) of the type configured to wrap a load (104) on a load support (153) with packaging material (118) dispensed from a packaging material dispenser (116) through relative rotation between the packaging material dispenser and the load support (par 26), the method comprising: 
sensing a plurality of points on a plurality of surfaces of the load using one or more sensors directed at the load; (par 64)
generating a surface model of at least a portion of the load based upon the sensed plurality of points, (par 40)
wherein the generated surface model identifies a top surface topography comprising a plurality of elevations for the load; (par 86)  and 
controlling one or more control parameters for the load wrapping apparatus when wrapping the load based upon the generated surface model. (par 86-87)

Regarding Claim 2 Lancaster discloses then invention as described above. Lancaster further discloses the generated surface model identifies a top surface topography comprising a plurality of elevations for the load. (par 86)

Regarding Claim 3 Lancaster discloses then invention as described above. Lancaster further discloses the one or more sensors includes a range imaging sensor. (par 45, 50)

Regarding Claim 4 Lancaster discloses then invention as described above. Lancaster further discloses the one or more sensors includes first and second height sensors operatively coupled for substantially vertical movement with the packaging material dispenser and respectively configured to detect elevations for a main body and an inboard portion of the load. (par 42-50)

Regarding Claim 13 Lancaster discloses then invention as described above. Lancaster further discloses determining whether the load has a nonstandard top layer based upon the generated surface model. (par 35)

Regarding Claim 14 Lancaster discloses then invention as described above. Lancaster further discloses determining whether the load has an inboard portion based upon the generated surface model. (par 35)

Regarding Claim 15 Lancaster discloses then invention as described above. Lancaster further discloses determining dimensions of the inboard portion of the load based upon the generated surface model. (par 34, 40, 59, 64-65)

Regarding Claim 16 Lancaster discloses then invention as described above. Lancaster further discloses controlling the one or more control parameters for the load wrapping apparatus when wrapping the load based upon the generated surface model includes activating a top layer containment operation when wrapping the load based upon determining the load has an inboard portion. (par 81)

Regarding Claim 20 Lancaster discloses then invention as described above. Lancaster further discloses controlling the one or more control parameters for the load wrapping apparatus when wrapping the load based upon the generated surface model further includes controlling one or more control parameters for the top layer containment operation based upon the generated surface model. (par 81; 86-87)

Regarding Claim 22 Lancaster discloses then invention as described above. Lancaster further discloses determining whether the load includes the inboard portion includes sensing an elevation of the inboard portion that is different from an elevation of the supporting body. (par 34, 40, 59, 64-65)

Regarding Claim 23 Lancaster discloses then invention as described above. Lancaster further discloses determining a verticality of at least one side of the load based upon the generated surface model. (par 34-35, 70)

Regarding Claim 24 Lancaster discloses then invention as described above. Lancaster further discloses controlling the one or more control parameters for the load wrapping apparatus when wrapping the load based upon the generated surface model includes selecting or configuring a wrap profile for the load based upon the generated surface model. (ex: payout percentage; par 53)

Regarding Claim 25 Lancaster discloses then invention as described above. Lancaster further discloses sensing the plurality of points is performed during conveying of the load to the wrapping apparatus. (par 46)

Regarding Claim 27 Lancaster discloses then invention as described above. Lancaster further discloses detecting an inboard load from the sensed plurality of points; and activating an inboard load containment operation when wrapping the load in response to detecting the inboard load. (par 81)

Regarding Claim 28 Lancaster discloses then invention as described above. Lancaster further discloses the inboard load containment operation reduces a wrap force control parameter used to wrap the load when wrapping around a pallet.

Regarding Claim 29 Lancaster discloses then invention as described above. Lancaster further discloses detecting a degree to which the load is inboard of the pallet, wherein activating the inboard load containment operation includes activating an inboard load containment operation that reduces the wrap force control parameter when wrapping around a pallet and that applies an additional band of packaging material around the load above the pallet in response to the detected degree. (par 59)

Regarding Claim 30 Lancaster discloses then invention as described above. Lancaster further discloses detecting an irregular load from the sensed plurality of points; and reducing a wrap force control parameter used to wrap the load in response to detecting the irregular load. (par 59)

Regarding Claim 31 Lancaster discloses then invention as described above. Lancaster further discloses automatically increasing a layer parameter in response to reducing the wrap force control parameter in order to maintain a containment force requirement for the load. (par 32)

Regarding Claim 32 Lancaster discloses an apparatus for wrapping a load with packaging material, the apparatus comprising: 
a packaging material dispenser (116) configured to dispense packaging material (118) to the load (104); 
a drive mechanism (124) configured to provide relative rotation between the packaging material dispenser (116) and the load about an axis of rotation; and 
a controller (170) configured to control the packaging material dispenser (116) and the drive mechanism (124) to wrap the load by: 
sensing a plurality of points on a plurality of surfaces of the load using one or more sensors directed at the load; (par 64)
generating a surface model of at least a portion of the load based upon the sensed plurality of points; (par 40) and 
controlling one or more control parameters for the load wrapping apparatus when wrapping the load based upon the generated surface model. (par 86-87)

Regarding Claim 33 Lancaster discloses a program product, comprising: 
a non-transitory computer readable medium; and 
program code stored on the non-transitory computer readable medium (par 58) and configured to control a load wrapping apparatus (100) of the type configured to wrap a load (104) with packaging material (118) dispensed from a packaging material dispenser (116) through relative rotation between the packaging material dispenser (116) and the load (104), wherein the program code is configured to control the load wrapping apparatus (100) by: 
sensing a plurality of points on a plurality of surfaces of the load using one or more sensors directed at the load; (par 26)
generating a surface model of at least a portion of the load based upon the sensed plurality of points; (par 40) and 
controlling one or more control parameters for the load wrapping apparatus when wrapping the load based upon the generated surface model. (par 86-87)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-7 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Lancaster (US 20110131927) in view of Kudia (US 20100018165).

Regarding Claim 5 Lancaster discloses then invention as described above. Lancaster does not expressly disclose determining a density parameter for the load from the generated surface model.

Kudia teaches a method of controlling a load wrapping apparatus that includes a sensing a plurality of points on a plurality of surfaces on a load, Kudia further teaches determining a density parameter for the load from the generated surface model providing the operator with information about the load for the purposes of improving the efficiency of the method (par 52). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the method for controlling a load wrapping apparatus of Lancaster to include determining a density parameter for the load from the generated surface model as taught by Kudia since par 52 of Kudia suggests that such a modification provides the operator with information about the load for the purposes of improving the efficiency of the method. 

Regarding Claim 6 Lancaster discloses then invention as described above. Lancaster does not expressly disclose determining a weight parameter for the load, wherein determining the density parameter includes determining a volume and/or height of the load from the generated surface model and determining the density parameter based upon the determined volume and/or height and the determined weight parameter.

Kudia teaches a method of controlling a load wrapping apparatus that includes a sensing a plurality of points on a plurality of surfaces on a load, Kudia further teaches determining a weight parameter for the load, wherein determining the density parameter includes determining a height of the load from the generated surface model and determining the density parameter based upon the determined height and the determined weight parameter. par 35-37; 52 providing the operator with information about the load for the purposes of improving the efficiency of the method (par 52). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the method for controlling a load wrapping apparatus of Lancaster to include determining a weight parameter for the load, wherein determining the density parameter includes determining a volume and/or height of the load from the generated surface model and determining the density parameter based upon the determined volume and/or height and the determined weight parameter as taught by Kudia since par 52 of Kudia suggests that such a modification provides the operator with information about the load for the purposes of improving the efficiency of the method. 

Regarding Claim 7 Lancaster discloses then invention as described above. Lancaster does not expressly disclose determining the weight parameter includes measuring a weight of the load using a weight sensor.

Kudia teaches a method of controlling a load wrapping apparatus that includes a sensing a plurality of points on a plurality of surfaces on a load, Kudia further teaches determining the weight parameter includes measuring a weight of the load using a weight sensor providing the operator with information about the load for the purposes of improving the efficiency of the method (par 52). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the method for controlling a load wrapping apparatus of Lancaster to determining the weight parameter includes measuring a weight of the load using a weight sensor as taught by Kudia since par 52 of Kudia suggests that such a modification provides the operator with information about the load for the purposes of improving the efficiency of the method. 

Regarding Claim 26 Lancaster discloses then invention as described above. Lancaster further discloses sensing the plurality of points is performed by a distance sensor disposed overhead of a conveyor. (par 41-47)

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Lancaster (US 20110131927) in view of Kudia (US 20100018165) and further in view of Kudia (US 20150101281; ‘281)

Regarding Claim 8 the modified invention of Lancaster in view of Kudia discloses then invention as described above. Lancaster does not expressly disclose determining the volume and/or height of the load includes determining the volume from a length, a width and a height of the load.

Kudia teaches a method of controlling a load wrapping apparatus that includes a sensing a plurality of points on a plurality of surfaces on a load, Kudia further teaches determining the height of the load (par 52) however Kudia does not expressly teach determining the volume from a length, a width and a height of the load. 

‘281 teaches a method of controlling a load wrapping apparatus that includes a sensing a plurality of points on a plurality of surfaces on a load, ‘281 further teaches determining the volume from a length, a width and a height of the load providing accurate measurements of the load for the purposes of improving the efficiency of the method  (par 14-15, 17-18; 20-24).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to modify the method of controlling a load apparatus taught by Lancaster in view of Kudia to include determining the volume from a length, a width and a height of the load as taught by ‘281 since par 14-15, 17-18; 20-24 suggests that such a modification provides accurate measurements of the load for the purposes of improving the efficiency of the method.

Regarding Claim 9 the modified invention of Lancaster in view of Kudia discloses then invention as described above. Lancaster does not expressly disclose determining the volume from the length, the width and the height of the load includes determining at least one of the length, the width and the height of the load using the generated surface model.

Kudia teaches a method of controlling a load wrapping apparatus that includes a sensing a plurality of points on a plurality of surfaces on a load, Kudia further teaches determining the height of the load (par 52) however Kudia does not expressly teach determining the volume from the length, the width and the height of the load includes determining at least one of the length, the width and the height of the load using the generated surface model.
‘281 teaches a method of controlling a load wrapping apparatus that includes a sensing a plurality of points on a plurality of surfaces on a load, ‘281 further teaches determining the volume from the length, the width and the height of the load includes determining at least one of the length, the width and the height of the load using the generated surface model.

Allowable Subject Matter
Claims 10-12, 17-19 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 10 the Prior Art does not teach controlling the one or more control parameters for the load wrapping apparatus when wrapping the load based upon the generated surface model includes determining a stability for the load based upon the determined density parameter.

Regarding Claim 11 the Prior Art does not teach controlling the one or more control parameters for the load wrapping apparatus when wrapping the load based upon the generated surface model includes determining a containment force requirement for the load based upon the determined density parameter.

Regarding Claim 12 the Prior Art does not teach controlling the one or more control parameters for the load wrapping apparatus when wrapping the load based upon the generated surface model includes determining a wrap force or a number of layers of packaging material to be applied to the load based upon the determined density parameter.


Regarding Claim 17 the Prior Art does not teach controlling the one or more control parameters for the load wrapping apparatus when wrapping the load based upon the generated surface model further includes selecting the activated top layer containment operation from among a plurality of top layer containment operations based upon the generated surface model.

Regarding Claim 21 the Prior Art does not teach controlling the one or more control parameters for the top layer containment operation includes controlling one or more of an elevation of a web of packaging material, a width of the web of packaging material, an elevation of an elevator of a packaging material dispenser, a speed of the elevator, an activation state of a roping mechanism, an elevation change start time, an elevation change start angle, or a top edge contact point based upon the generated surface model.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lancaster US 4676048; load modeling; abstract
Lancaster US 5488814; height of load; Col 3 lines 46-51
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINYERE J RUSHING-TUCKER whose telephone number is (571)270-5944. The examiner can normally be reached 4 pm - 11:59 pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHINYERE J RUSHING-TUCKER/Examiner, Art Unit 3731